SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of September, 2013 Alto PalermoS.A. (APSA) (Exact name of Registrant as specified in its charter) Alto Palermo S.A. (APSA) (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Moreno 877 (C1091AAQ) Buenos Aires, Argentina (Address of principal executive offices) Form 20-Fx Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x ALTO PALERMO S.A. (APSA) (THE “COMPANY”) REPORT ON FORM 6-K Attached is a copy of the letter filed with the Comisión Nacional de Valores and the Bolsa de Comercio de Buenos Aires onSeptember 9th, 2013. As from fiscal year 2013, the company has adopted accounting policies based on the International Financial Reporting Standards (“IFRS”) for preparing its financial statements. Until the past year, the financial statements were prepared in accordance with the Argentine Professional Accounting Standards (“ARG GAAP”) that differed in certain respects from the IFRS. For such reason, we modified certain valuation and disclosure accounting policies. In compliance with the regulations in force, please regard the following information for the fiscal years ended June 30th, 2013 and 2012 as duly received: Comprehensive net income (in thousands of Pesos) 06/30/2013 06/30/2012 Income attributable to: Controlling company’s shareholders Non-controlling interest Shareholders’ Equity: Capital stock Restatement for capital stock Additional paid in amount Reserve for equity based payments Reserve for new projects - Statutory reserve Special reserve - Retained earnings Purchase of additional interest in subsidiaries ) ) Non-controlling interest Total Shareholders’ Equity In compliance with section o) of the Regulations above mentioned, we report that as of the closing date of the financial statements, the Company’s capital stock wasARS126,014,050.8, divided into 1,260,140,508 registered non-endorsable common shares ofARS 0.10 par value each and entitled to 1 vote per share, as per the following detail: Shareholder Shares Interest IRSA Inversiones y Representaciones Sociedad Anónima1 % Other shareholders % 1 Includes the interest held by E-Commerce Latina S.A. (subsidiary of IRSA Inversiones y Representaciones Sociedad Anónima). SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Buenos Aires, Argentina. Alto Palermo S.A. (APSA) By: /S/ Saúl Zang Saúl Zang Responsible of relationship with the markets September 10th, 2013
